Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This application is a Continuation Application of S/N 17/024,234, filed 09/17/2021 and now is US 11,069,376.
2)	The I.D.S filed 06/29/2021 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is/are attached herein.
3)	Claims 1-20 are allowed.
The cite references discloses in general a heat-assisted magnetic recording (HAMR) apparatus having a laser source, waveguide having gap portion, a near-field transducer for directing energy resulting from plasmonic excitation to a recording medium during recording/reproducing processes. However, none of the specific teach a heat-assisted magnetic recording head wherein a laser formed on a non-self supporting structure and bonded to the substrate, a waveguide having a gap portion and at least one bend deposited proximate the laser on the substrate, a NFT and an optical isolator integrated over the gap portion. These features, as recited in the independent claim(s), are not found or suggested in the prior art of record.
4)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





								/TAN X DINH/
Primary Examiner, Art Unit 2688
December 18, 2021